Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 07/15/2022.  Claims 2-27 and 29-31 are pending and have been examined.
The information disclosure statement (IDS) submitted on 07/15/2022 was considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 2-27 and 29-31 are allowable because the prior art fails to teach or suggest a system comprising:
a lock including: 
a housing configured to be mounted to a structure; 
a securing member disposed in the housing that interacts with a receptacle of the structure to secure at least a portion of the structure, wherein when the securing member engages the receptacle, the securing member is in a locked state and, when the securing member is not engaging the receptacle, the securing member is in an unlocked state;
a sensor that determines a position of the securing member relative to the receptacle;
a controller disposed in the housing and coupled to the sensor, the controller configured to determine a state of the lock based on a user input, the controller further configured to generate at least one communication signal if the determined state of the lock does not correspond with a signal received from the sensor indicating the position of the securing member relative to the receptacle; and
a transceiver coupled to the controller and configured to send the at least one communication signal to at least one image capturing device upon the controller determining the determined state of the lock does not correspond with the signal received from the sensor; and
the at least one image capturing device configured to capture at least one image of the lock that has been locked or unlocked and the surrounding area the lock is disposed in responsive to receiving the at least one communication signal, as recited in the claims.
The closest prior art, Frolov (US 2009/0027197), discloses a security system for generating an alert if an incongruity is detected in the locked state of a locking device.  However, Frolov does not disclose comparing a signal from a sensor determining the position of a securing member relative to a receptacle with a user input lock state as claimed.  Frolov either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425